This opinion is subject to administrative correction before final disposition.




                                Before
                  HITESMAN, STEWART, and KOVAC,
                       Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                          Jessica REYNA
                    Hull Maintenance Technician
              Petty Officer Third Class (E-4), U.S. Navy
                              Appellant

                             No. 201900254

                           Decided: 17 April 2020

 Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judge:
                              Hayes C. Larsen

 Sentence adjudged 17 May 2019 by a general court-martial convened
 at Naval Station Norfolk, Virginia, consisting of a military judge
 sitting alone. Sentence approved by the convening authority: reduction
 to E-1, confinement for 14 Months, and a bad-conduct discharge.

                          For Appellant:
       Lieutenant Commander Jacqueline M. Leonard, JAGC, USN

                               For Appellee:
                            Brian K. Keller, Esq.

                        _________________________
               United States v. Reyna, NMCCA No. 201900254
                            Opinion of the Court

        [This opinion does not serve as binding precedent, but
              may be cited as persuasive authority under
              NMCCA Rule of Appellate Procedure 30.2.]

                         _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to the appellant’s substan-
tial rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2